Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant ■ Filed by a Party other than the Registrant □ Check the appropriate box: □Preliminary Proxy Statement □Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). ■Definitive Proxy Statement □Definitive Additional Materials □Soliciting Material Pursuant to Rule 14a-12 HOME FEDERAL BANCORP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ■No fee required. □Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: N/A (2)Aggregate number of securities to which transactions applies: N/A (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4)Proposed maximum aggregate value of transaction: N/A (5)Total fee paid: N/A □Fee paid previously with preliminary materials: N/A □ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: N/A (2)Form, Schedule or Registration Statement No.: N/A (3)Filing Party: N/A (4)Date Filed: N/A December 18, 2009 Dear Fellow Stockholder: On behalf of the Board of Directors and management of Home Federal Bancorp, Inc., we cordially invite you to attend the annual meeting of stockholders.The meeting will be held at 3:00 p.m., local time, on Tuesday, January 19, 2010 at the Silverstone Corporate Plaza, 3405 East Overland Road, Meridian, Idaho. The matters expected to be acted upon at the meeting are described in the attached proxy statement.In addition, we will report on our progress during the past year and address your questions and comments. We encourage you to attend the meeting in person.Whether or not you plan to attend, please read the enclosed proxy statement and then complete, sign and date the enclosed proxy card and return it in the accompanying postpaid return envelope as promptly as possible.This will save usthe additional expense of soliciting proxies and will ensure that your shares are represented at the annual meeting. Your Board of Directors and management are committed to the continued success of Home Federal Bancorp, Inc. and the enhancement of your investment.As President and Chief Executive Officer, I want to express my appreciation for your confidence and support. Sincerely, /s/Len E. Williams Len E. Williams President and Chief Executive Officer HOME
